TEIEATTORNEYGENERAL
                   OF     TEXAS




                        September 3, 1953

Honorable J. R. Alamia          Opinion No. S-97
Criminal District Attorney
Hldalgo County                  Re:   Legality of claaslfg-
Rdinburg, Texas                       ing tank trucks used
                                      by farmers to haul
                                      water over public
                                      highways as "imple-
Dear Mr. Alamia:                      ments of husbandry."
          Your request for an opinion reads In part:
          "Certain tank trucks are being used by a
     farmer for the transportation of water to and
     from several of his farms. These trucks are
     used exclusively for the purpose of transport-
     ing water to said farms to be used in the cul-
     tivation of crops. Said trucks operate, of ne-
     cessity, upon public highways en route to various
     farms or portions of farms. The water is intended
     solely for the use of the owner of the trucks and
     said trucks are not put out for hire. The owner
     of said trucks has failed to register said vehicles
     insisting that they are implements of husbandry
     and the operators of same are not licensed as motor
     vehicle operators as provided by Texas law.
          "Question No. 1. Do these water trucks fall
     under the category of 'implements of husbandry'
     as defined in Art. 6675a-1, R.C.S., and If so are
     they exempt from registration?
          "guestion No. 2. If these water trucks do
     not fall within the category of 'Implements of
     husbandry' and they are liable to registration,
     then in that event do they fall within the mean-
     ing of Art: 6675a-da providing for a 50s reduc-
     tion of registration fees for certain farm
     vehicles?
          "Quea;lon No. 3. Are persons operating such
     water true a on public h&hways temporarily re-
     quired to have a motor vehicle operator'8 llcense?n
                                                             .   .
Ron. J. R. Alamla, page 2   (s-97)

          Article   6675a-2 reads in part as follows:
          “Every owner of a motor vehicle, trailer or
     semi-trailer used or to .--
                             be used upon
                                     -    the public
     highways of this State snall apply eactl year to
     the State Highway Department through the County
     Tax Collector of the county in which he resides
     for the registration of each such vehicle owned
     or controlled by him for the ensuing Or current
     calendar year 0 0 o Owners of farm tractors, farm
     trailers, farm semi-trallers, implements of hus-
     bandry, and machinery used.solely for the purpose
     of drilling water wells operated or moved tempo-
     rarily upon the highways shall not be required to
     register such farm tractors, farm trailers, farm
     seal-trailers, implements $f husbandry, and well-
     drllllng machinery; 0 0 D
           Prior to 1941, Article 6675a-1 defined "motor
vehicle, ' "farm-tractor," and 'farm semi-trailer," but
did not deflne "Implements of husbandry." The question
arose as to whether or not a water tank truck, used ex-
clusively for the purpose of hauling water to and between
certain farms and thereby used temporarily on the public
highways, was an "Implement of husbandry" within the
meaning of Article 6675a-2. This question was decided
in Allred v. J. C. Ennelman. Inc,, 123 Tex. 205, 61
S.W.26 75 (1933), which construed Article  6675a-2 to
Include such water trucks within the meaning of "lm-
plements of husbandry" therein. Also see Bean v. Reeves,
77 s.W.26 737 (Tex. Civ. App. 1934).

          The EnneIman case settled the law on the sub-
ject until 1941, at which time the 47th Regular Session
of the Legislature passed Senate Bill No. 43, adding
a new section to Article 6675a-1, which defined Ample-
ments of husbandry as follows:
          "iImplements of husbandry' shall mean farm
     Implements, machlnerg and tools as used In tilling
     the soil, but shall not include any PassenRer car
     or truck." (Emphasis added.)
          It cannot be doubted that the Legislature has
the power to make or change the law In this field and
by the words "shall.not include any passenger car or
truck" it clearly and unambiguously excluded all trucks
from the definition of Implements of husbandry. It Would
indeed requlre a stralned construction of the above sec-
tion to except such water tank trucks as are here involved
,   . .
          Hon. J. R. Alamia,   page 3 (5-97)



          from the scope of this exclusion. Your first question,
          must, therefore, be answered “No.” The~trucks here ln-
          volved are not Implements of husbandry and therefore
          are not exempt from registration.
                    In answering your second question, we must
          look to Article 6675a-6a, which reads In part as follows:
                     "When a commercial motor vehicle sought to
               be registered and used by the owner thereof~only
                ln the transportation of his own poultry, dairy,
                livestock, livestock products, timber In Its natu-
               ral state,~and farm products to market, or to other
                points for sale or processing, or the transporta-
               'tlon by the owner thereof of laborers from their
                place of residence, and materials, tools, equipment
               and supplies, without charge, from the place o'f
                purchase or storage, to his own farm or ranch,
                exclusively for his own use, or use on such farm
                or ranch, the registration license fee, for the
               weight classlflcations herein mentioned, shall be
                fifty (50%) per cent of the registration fee pre-
                scribed for welghf;classifications In Section 6
                of the Act . . .
                    It Is obvious that the Leglslature cannot ln-
          cluae every situation In which a farm truck might be
          used nor everything which might be transported ln e farm
          truck within the statute designating which trucks are
          entitled to the reduced license fee, and they have, there,-
          fore, used such general terms as "materials, tools, equlp-
          ment and supplies" In setting out what materials or goods
          may be transported.under this act. Clayton v. Bridgeport
          Mach. Co., 33 S.W.2d 787 (Tex. Civ. App. 1931 error ref.)
          defines %upplles" as "available aggregate of'thlngs needed
          or demanded; anything yielded or afforded to meet 'a want."
                    United States Fidelity and Guaranty Co. v.
          Feenaughty Machinery Co., 197 Wash. 569, 85 P.2d 1085
          x1939), defines supplies as:
                     II
                      . . . including anything that Is furnished
               for, and used directly ln the carrying on of, the
               work, and Is entirely consumed thereby."
                    3~1~11v. Delaney_ 175 Misc. 795, 25 N,.Y.S.2d
          387 (1941), defines suppli& thus:
                                                            .   .
Hon. J. R. Alan&a, page 4 (3-97)


          "Supplies relatea to sotiethlngused directly
     in carrying on work, something in addition to it,
     those articles necessary for enabling an existing
     entity to function properly."
           The above deflnltlons would obviously Include
water as It is being used here within the scope of the
word "supplies." We also feel that the legislative ln-
tent la clear from the wording of the act that where
tank trucks are being used by a farmer for the transpor-
tation of water to his farm, these trucks being used
exclusively for this purpose and solely for the owner
of the trucks, they should fall within the provlslons
of Article 6675a-6a, providing for a 50s reduction of
registration fees. Your second question Is accordingly
answered in the affirmative.
          In answer to your third question, we must look
to Article 6687b, V. C. 3. Section 2 of this article
reads In part as follows:
          “(a)  No person, bxcept thobe hereinafter
     expressly exempted, shall.drive any motor vehicle
     upon a highway ln this State unless such person
     has a valid license as an operator, a commercial
     operator, or a ckauffeur under the provisions of
     this Act. . . .
          Section 3 of Article 6687b states that the
following persons are exempt from license:
          "2 . Any person while driving or operating
     any road machine, farm tractor> or Implement of
     husbandry temporarily operated or motiedon a hlgh-
     way, and while driving or operating any commercial
     motor vehicle temporarily on the highway in an emer-
     gency."
          The definition of "Implements of husbandry"
contained in Section 1 of Article 6687b excludes any
automobile or truck, as does the definltlon In Article
6675a-1. From the answer to your first question, It
follows that the trucks here Involved are not Implements
of husbandry within this exemption. The trucks are com-
mercial motor vehicles which, In a sense, are being
"tem~rarlly" operated on the highway, but they are not
being "temporarily operated ln an emergency" and conse-
;y;;tly do not come within the latter part of the exemp-
     . Since they are not within any of the exemptions
. ..
       Hon. J. R. Alamla, page 5 (3-w)


       In the statute,  the drivers of these trucks must have
       a license  for their operation on a highway.
                    Section 3 of Article  6687b contains     this   fur-
       ther   provision,   added in 1951:
                     “48.   A person operatlng  a commercial motor
              vehicle,    the ross weight of which does not exceed
              six thousand 76,000) pounds as that term Is defined
              in Article    6675a-6 of the Revised Civil Statutes
              of Texas, operated In the manner and bearing cur-
              rent farm registration     plates as provided in Article
              6675a-6a of the Revised Civil Statutes,      who holds
              an operator’s    license, shall not be required to
              obtain a commercial operator’s     license. I’
                  It was held ln answer to your second question
       that these trucks are entitled    to registration   under
       Art lcle 6675a-6a.  If so registered    and the gross weight
       of the truck does not exceed 6,000 pounds, an operator’s
       license  is all that Is requlred.    If the gross weight
       exceeds 6,000 pounds, the driver Is required to hold
       a commercial operator’s  license.    Att’y.   Gen. Op. 0-3560
       (1941) 0
                                      SUMMARY
                     Tank trucks being operated on a public hlgh-
              way by a farmer In the transportation       of water to
              and between several of his farms to be used in the
              cultivation     of crops, they being used exclusively
              for thls purpose and for the use of that farmer
              only, are not implements of husbandry and there-
              fore must be registered      under the provisions   of
              Article    6675a-2, but they are entitled    to the 50%
              reduction in registration      fee provided for in
              Article    6675a-6a.    Their drivers must have a driver's
              license,    and they are required to have a commercial
              operator’s    license If the gross weight of the truck
              exceeds 6,000 ponds.
       APPROVED:
                                                Yours very truly,
       M. Richardson
       State Affairs      Division
                                                JOHN BEN SHEPPEBD
       &     e;LrWall                           Attorney General
           f
       Robert 3. Trottl
       First Assistant                       By    @dd?dk@
                                                  David Beerbower
       John Ben Sheppard                            Assistant
       Attorney General